IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 25, 2008

                                      No. 07-60388                    Charles R. Fulbruge III
                                                                              Clerk

CERTAIN UNDERWRITERS AT LLOYDS LONDON, subscribing to policy
UP01US361029,

                                                  Plaintiff - Appellee,
v.

MAGNOLIA MANAGEMENT CORPORATION; BRANDON LIVING
CENTER, LLC, doing business as Brandon Court; RANKING COMMUNITY
CARE CENTER, LLC, doing business as Brandon Court; BRANDON
COURT, LLC; SANDRA CHAMPION BALL; MELISSA JOHNSTON; TRACY
ROBINSON GARCIE; COLLEEN CAMP,

                                                  Defendants - Appellants.



                  Appeal from the United States District Court
                 for the Southern District of Mississippi, Jackson
                                   3:04-CV-540


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       We have carefully reviewed the record, considered the briefs of the parties
and argument of counsel. Essentially for the reasons stated by the district court
in its careful Memorandum Opinions and Orders of June 2, 2005 and August 23,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60388

2006, we agree with the district court’s conclusion that appellants’ policy
provided no coverage to appellants. We, therefore, affirm the district court’s
declaratory judgment.
      Because we are unable to determine from the record whether appellee has
discharged any duty it may have to pay appellants’ cost of defense incurred prior
to the district court’s no coverage ruling, we remand this case to the district
court to resolve this issue and render judgment accordingly.
      AFFIRMED.
      REMANDED.




                                       2